Citation Nr: 1811908	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1968 with service in Vietnam.  He was awarded the Combat Infantryman's Badge, Purple Heart, and Bronze Star.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2017, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood without total occupational and social impairment.

2.  The Veteran's hearing is manifested by at worst level III acuity in the right ear and level III acuity in the left ear.

3.  After a December 2006 rating action denied the Veteran's claim of entitlement to service connection for tinnitus a May 2007 statement of the case was issued in May 2007.  The Veteran did not file a timely appeal following his receipt of the statement of the case and the December 2006 rating decision became final.

4.  The evidence received since the December 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

5.  Tinnitus is related to active combat service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not greater, for PTSD have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  New and material evidence has been received since the May 2007 SOC, which denied the Veteran's claim of entitlement to service connection for tinnitus and became final after the RO issued the decision, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Law

The Veteran and his representative have asserted that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's claim was certified after August 4, 2014, DSM-V applies.  

The Veteran and his representative have also asserted that his bilateral hearing loss warrants an increased rating, which is rated under 38 C.F.R. § 4.86, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).

Finally, the Veteran contends that his tinnitus disability was incurred in service and that he has presented new and material evidence to reopen his claim of entitlement to service connection for tinnitus.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

A.  Increased Rating for PTSD

The Veteran's claim for increased rating was received in July 2010.  The relevant focus for adjudicating his claim is the period beginning July 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2015).

The VA examiner in the Veteran's March 2011 VA examination found that the Veteran was experiencing occupational and social impairment due to the following symptoms:  depressed mood, anxiety, chronic sleep impairment, mild memory loss including impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and difficulty in adapting to stressful circumstances including work or a worklife setting.  The VA examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity.  The VA examiner also found that the Veteran's PTSD affected his ability to work because of his risk for episodes of explosive anger and verbal aggression, limited concentration, and lack of impulse control.  Finally, the VA examiner noted that the Veteran is in a supportive relationship, remains active in various social circles, and did not show any cognitive impairment.

In the Veteran's November 2011 VA treatment records, the VA examiner noted that the Veteran was in a new relationship and very happy and cheerful with his life at the present time.  The VA examiner also noted that the Veteran posed no risk to himself.  The treatment records revealed a GAF score range of 55 to 58 for the Veteran.

June 2017 VA treatment records demonstrate continued treatment for PTSD.  The records reveal that the Veteran reported that he did not have suicidal ideations or actions in any prior occasions.  The VA examiner noted that the Veteran exhibited good personal appearance and hygiene, coherent speech, depressed mood, no suicidal or homicidal ideations, no hallucinations, and was alert and oriented.  The Veteran's GAF score ranged from 50 to 61.  See June 2017 VA treatment records.  The Veteran also reported that he has 50% good and bad days with depression symptoms.  Id.  The VA examiner noted that the Veteran exhibited moderate occupational and social impairment with deficiencies in judgment, thinking, family relations, work, and mood.  Specifically, the examiner noted that the Veteran's judgment is distorted when feeling emotionally threatened or provoked; he lacks concentration, memory retention, and organization; he is in contact with family except for one child; he has extreme anxiety when confronted with stress or an emotional threat; and his mood is highly unstable.

During the Veteran's November 2017 hearing, he testified that it is still difficult to sleep and has frequent flashbacks and nightmares.  He also reported increased anger episodes involving hitting his former wife as well as frequent suicidal ideation and poor stress management.  Id.  The Veteran also testified that his PTSD has affected his ability to have relationships with other people due to the risk of arguing or fighting with them and also isolates himself.

As stated previously, in order to be granted a higher disability evaluation of 70 percent, occupational and social impairment with deficiencies in most areas must be shown.  A 100 percent rating is warranted when there is total occupational and social impairment.  In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that the Veteran's PTSD symptoms more nearly approximate those listed for a 70 percent rating but not higher, because the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas; hence, a 70 percent evaluation, is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

More specifically, although medical records show that the Veteran has been in supportive personal and family relationships, exhibits good personal hygiene, coherent speech, and has no hallucinations, medical records show that the Veteran has deficiencies in work, judgment, thinking, and mood due to: frequent suicidal ideations, the experience of extreme anxiety when confronted with stress or an emotional threat, chronic sleep impairment, memory loss, difficulty in establishing relationships, difficulty in adapting to stress situations, explosive anger episodes, limited concentration, lack of impulse control, and highly unstable mood.  See March 2011 VA examination; June 2017 VA treatment records; November 2017 hearing transcript.

The Board finds that the evidence does not show that the psychiatric symptomatology resulted in total social and occupational impairment for a 100 percent disability rating, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to be able to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  See March 2011 VA examination; November 2011 VA treatment records; June 2017 VA treatment records; November 2017 hearing transcript.

Accordingly, the Board finds that the evidence of record supports the conclusion that the Veteran's overall disability picture is contemplated by a 70 percent rating during the appeal period, but preponderates against a rating in excess of 70 percent.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

The Board finds it is necessary to consider an implied claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as there is no indication or an assertion that the Veteran is unemployable as a result of this service-connected disability.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

B.  Increased Rating for Bilateral Hearing Loss

The Veteran had a VA audiological examination in April 2011 at which he said his hearing had gotten progressively worse.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000

RIGHT

20
20
45
60
70

LEFT

20
20
50
60
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  Pure tone threshold averages were 48.75 decibels on the right and 48.75 on the left.

Since the audiological findings for the test completed do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from April 2011 to Table VI, the right ear is assigned a Level III and the left ear is assigned a Level III.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.

The April 2011 audiological examination additionally addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Nevertheless, a disability rating higher than 0 percent for bilateral hearing loss is not warranted based on any audiological findings of record.

The Board also does not find that it is necessary to consider an implied claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as there is no indication or an assertion that the Veteran is unemployable as a result of this service-connected disability.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.

C.  New and Material Claim for Tinnitus

The Veteran contends that his current tinnitus disability was incurred in service and that he has presented new and material evidence to reopen his claim of entitlement to service connection for tinnitus.

In May 2007, the RO issued an SOC following the December 2006 rating decision's denial of the Veteran's claim of entitlement to service connection for tinnitus.  There was no timely appeal and the RO's decision became final.  See 38 U.S.C. § 7105(c).

In July 2010, the Veteran filed to reopen the claim.  In November 2011, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran appealed in August 2014 and the case is now before the Board.

With the above criteria in mind, the Board finds that the evidence received since the December 2006 rating decision, which denied the Veteran's claim, specifically the Veteran's September 2011 VA examination, June 2017 VA treatment records, and hearing transcripts, are new and material and also meet the threshold as outlined in Shade, which warrants the reopening of the claim.  Therefore, the Veteran's claim must be reopened.

As to a current disability, the Veteran reports ringing in his ears that has gotten progressively worse over the years.

As to the in-service incurrence, the Veteran reports that he was exposed to frequent small arms fire and frequently saw combat in Vietnam.  Indeed, the Veteran was awarded two Purple Hearts, one of which the Veteran received after he walked into a hand grenade that went off next to him, killing the two individuals that were located beside him.  See November 2017 hearing transcript.  This the Board finds to be not only competent and credible but highly probative because the Veteran was engaged in combat as his military occupational specialty was light weapons infantry, and being engaged in combat would expose someone to gunfire, which is what the Veteran reports.  Because there is an approximate balance of positive and negative evidence regarding this element material to the determination of the Veteran's service connection claim, VA resolves reasonable doubt in favor of the claimant and the Board finds this element to be met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the nexus element of service connection, the April 2011 VA examination revealed that the Veteran's reported tinnitus was not at least as likely as not caused by incidents of his military service.  The Board finds the medical opinion to be highly probative because the claims file was reviewed and the examiner provided reasoned rationales for the exact nature and etiology of the Veteran's claimed disability stating, inter alia, that tinnitus due to noise exposure has its onset immediately or shortly following the traumatic event.  However, as noted above, the Veteran completed multiple combat tours where he was exposed to frequent small arms fire and explosions that were typical of guerrilla combat causing him to have ringing in the ears.  See November 2017 hearing transcript.  The Board has reviewed the Veteran's claims file and finds that the medical opinions, the Veteran's military personnel records, and the Veteran's lay statements are at least in equipoise as to whether his tinnitus is related to his combat service.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Throughout the appeal period, entitlement to an evaluation of 70 percent, but no greater, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


